t c summary opinion united_states tax_court edward d and donna l johns petitioners v commissioner of internal revenue respondent docket no 13763-99s filed date edward d johns pro_se brandi b darwin specially recognized and stephen r takeuchi pajak for respondent special_trial_judge this case was heard pursuant to the provisions of sec_7463 of the internal_revenue_code in effect at the time the petition was filed the decision to be entered is should not subsequent effect for not reviewable by any other court and this opinion be cited as authority unless otherwise indicated section references are to the internal_revenue_code in the year in issue respondent determined a deficiency of dollar_figure and an addition_to_tax under sec_6651 of dollar_figure for petitioners concede that they should have included an additional dollar_figure of interest_income in their gross_income and that they are liable for the failure_to_file addition_to_tax under sec_6651 a this court must decide whether dollar_figure of discharge_of_indebtedness income is includable in petitioners' gross_income some of the facts in this case have been stipulated and are so found petitioners resided in ft myers florida at the time they filed their petition in the job of petitioner edward johns petitioner was terminated petitioner knew he and his wife were overextended on credit card debt and that they would be faced with financial problems petitioners were headed for bankruptcy some of the creditors offered petitioners a settlement for less than the full amount of debt due petitioners paid a portion of the debts to these creditors and in return the remainder of the debts were discharged petitioners withdrew dollar_figure from their retirement account and paid the early withdrawal penalty on this amount in order to use part of the amount to satisfy their debts in on the dates set forth below petitioners made the following payments and the following portions of their credit card loans were forgiven by the lenders date payments discharge total mbna aug dollar_figure dollar_figure dollar_figure mbna aug big_number big_number big_number barnett bank n a sept big_number big_number big_number nationsbank of delaware n a oct big_number big_number big_number total of debts discharged dollar_figure none of the aforementioned amounts included interest which would have been deductible if paid all of the debts that were discharged were valid debts petitioners did not file for bankruptcy in petitioners did not include the dollar_figure of discharged debt in their gross_income on their federal_income_tax return respondent determined that the income from the discharge of petitioners' debts must be included in their gross_income because petitioners' creditors forgave the debts based on the testimony and the exhibits presented at trial we find that petitioners had the following liabilities prior to the discharge of the loans on date fleet mortgage dollar_figure nationsbank big_number mbna america big_number mbna america big_number barnett bank big_number chemical bank big_number bank of new york big_number g e capital credit big_number florida power and light credit_union first north american national bank big_number first union bank big_number dollar_figure on date petitioners had the following assets house assessed value dollar_figure fpl thrift_plan big_number thrift_plan withdrawal big_number metlife annuity big_number van big_number furniture etc big_number automobile big_number sedan big_number cash and bank accounts big_number trailer dollar_figure in addition petitioners had potential interests in the fpl pension_plan and the florida retirement_system which we find unnecessary to address in this case as explained below on date when the mbna loans were discharged petitioners had assets of dollar_figure and liabilities of dollar_figure on date when the barnett bank n a loan was discharged petitioners had assets of dollar_figure dollar_figure less the payments to mbna of dollar_figure and dollar_figure and liabilities of dollar_figure dollar_figure less the mbna debts of dollar_figure and dollar_figure on date when the nations bank loan was discharged petitioners had assets of dollar_figure dollar_figure less the payment to barnett bank of dollar_figure and liabilities of dollar_figure dollar_figure less the barnett bank debt of dollar_figure petitioner stated if i have to pay income_tax on the portion the companies cancelled i will have learned one thing it does not pay to try and do the right and moral thing just file bankruptcy and clear your debts petitioners contend that they should not have to include the dollar_figure of discharged debt in their income because they were insolvent in respondent contends that petitioners were not insolvent in because all of petitioners' property should be included in the calculation of the fair_market_value of their assets under sec_108 regardless of whether some property is exempt from creditors’ claims under state law under sec_61 gross_income includes all income from whatever source derived including income_from_discharge_of_indebtedness under certain circumstances a taxpayer may exclude from gross_income the income_from_discharge_of_indebtedness if the discharge occurs when the taxpayer is insolvent sec_108 b the exclusion cannot exceed the amount by which the taxpayer is insolvent sec_108 for purposes of this section insolvent is defined as the excess of liabilities over the fair_market_value of assets sec_108 d such a determination is to be made on the basis of the taxpayer's assets and liabilities immediately before the discharge sec_108 under the florida constitution florida residents are provided with a homestead_exemption fla const art sec_4 west under this exemption in general the debtor's residence and the debtor's personal_property to the value of dollar_figure are exempt from creditors id the florida statutes also provide exemptions for annuities and certain pension retirement and profit-sharing_plans fla stat ann sec_222 dollar_figure west a debtor's interest not to exceed dollar_figure in value in a single motor_vehicle is also exempt from creditors fla stat ann sec dollar_figure west therefore under florida law petitioners' creditors would not be able to attach petitioners' home dollar_figure of the automobile dollar_figure of personal_property the interests in the fpl thrift_plan and the metlife annuity and the potential interests in the fpl pension and the florida retirement_system even so for purposes of sec_108 and d petitioners cannot exclude from their assets the property exempt under florida law this court recently held that property exempt from creditors under state law may not be excluded from assets when making an insolvency determination under sec_108 a b and d 116_tc_87 as set forth above on each of the three dates on which petitioners’ debts were discharged petitioners’ assets exceeded their liabilities we understand that petitioners considered themselves insolvent in but at all relevant times petitioners were solvent at the time their debts were discharged within the meaning of sec_108 because petitioners were solvent we need not address whether the potential benefits under the fpl pension_plan and the florida retirement_system which petitioners had no access to in should be included in assets nor do we need to decide whether the fair_market_value of the home was greater than the assessed value of the home on this record we hold that petitioners must include the dollar_figure of discharged debt in their gross_income pursuant to sec_108 a b to the extent we have not addressed any of the parties' arguments we have considered them and find them to be without merit reviewed and adopted as the report of the small_tax_case division decision will be entered for respondent
